[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 08-12693                  FEBRUARY 4, 2009
                           Non-Argument Calendar             THOMAS K. KAHN
                                                                 CLERK
                         ________________________

                    D. C. Docket No. 06-00198-CR-CC-1-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

ALBERTO NARANJO DELATORRE,
a.k.a. Beto La Chingadera,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                              (February 4, 2009)

Before TJOFLAT, BIRCH, and DUBINA, Circuit Judges.

PER CURIAM:

     Alberto Naranjo Delatorre appeals his convictions for conspiracy to possess
with intent to distribute at least five kilograms of cocaine and aiding and abetting

possession with intent to distribute at least five kilograms of cocaine. He asserts

that there was insufficient evidence for the jury to convict him on either count and

that the district court abused its discretion by permitting an expert witness to testify

to matters outside the scope of her expertise. After reviewing the record and the

parties’ briefs, we AFFIRM his convictions.

                                 I. BACKGROUND

      A federal grand jury sitting in the Northern District of Georgia returned a

two-count indictment charging Delatorre and Fernando Villanueva-Naranjo with

conspiracy to possess with intent to distribute at least five kilograms of cocaine, in

violation of 21 U.S.C. §§ 841(b)(1)(A)(ii) and 846, and aiding and abetting

possession with intent to distribute at least five kilograms of cocaine, in violation

of 21 U.S.C. § 841(b)(1)(A)(ii) and 18 U.S.C. § 2. R1-10. Villanueva-Naranjo

subsequently entered a guilty plea, but the case against Delatorre proceeded to trial.

The jury found Delatorre guilty on both counts, and he was sentenced to 292

months of imprisonment, along with five years of supervised release and a $200

special assessment. R2-193.

      At trial, multiple witnesses testified regarding the allegations against

Delatorre. Ron Skipper, a Drug Enforcement Agency (“DEA”) agent, discussed



                                            2
Delatorre’s actions on 27 February 2006. On that date, Skipper was conducting

surveillance on a house in Duluth, Georgia that he had reason to believe would be

the site of drug transaction. R10 at 30–33. According to Skipper, Villanueva-

Naranjo arrived at the house in a green Infiniti car, parked in the driveway, and

went inside the building. Id. at 35–36. About one minute later, Delatorre came out

of the front door to the house, entered the Infiniti, and backed out of the driveway.

Id. at 36–37. Around the same time, a black Ford Focus driven by Villanueva-

Naranjo emerged from the garage and backed out of the driveway. Id. at 37-38.

Delatorre then parked the Infiniti, approached the Ford, spoke briefly to

Villanueva-Naranjo, returned to the Infiniti, and drove off, with the Ford following

behind him. Id. at 39. Skipper tailed the two cars. At one point, when the cars had

pulled up side-by-side, he observed Delatorre and Villanueva-Naranjo speaking to

each other. Id. at 41. Shortly thereafter, Georgia law enforcement conducted a

traffic stop on the Ford, based on a request by the DEA, and discovered over

sixteen kilograms of cocaine hidden inside the side panels of that car. Id. at 45, 48,

54. A different witness, DEA agent Robert Murphy, testified that he saw Delatorre

drive past the traffic stop twice, slowing down on the second occasion to look at

the scene. R11 at 166–67.

      Jay Mortenson, another DEA agent, testified regarding the 21 April 2006



                                           3
execution of a search warrant for a house in Lawrenceville, Georgia. Id. at 223,

225, 228. In the course of this search, Mortenson encountered Delatorre, for whom

he had two arrest warrants. Id. at 229, 236–37. The agents conducting the search

found four cellular telephones in the master bedroom as well as a notebook

containing names and telephone numbers and more than $16,000 in cash. Id. at

239–43, 247. The assigned phone number for one of the telephones matched a

number that was the subject of a DEA investigation. Id. at 241–42. In addition, a

separate witness, Maria Cervantes-Suarez, who had lived in the house for two

years, testified that Delatorre was a resident of the house and slept in the master

bedroom. R12 at 362–65.

      Anthony Hall, a former drug dealer, also testified at trial. Id. at 397–98.

Hall stated that sixteen kilograms of cocaine would be an amount commensurate

with distribution rather than personal use. Id. at 407. He also noted that, when he

was a drug dealer, he frequently changed cellular phones to avoid wiretapping and

employed coded language when requesting drugs, such as “girls” for cocaine,

“paper” for money, and “work” for any type of drug. Id. at 409–12. In addition to

these more general topics, Hall also discussed his interactions with Delatorre and

Villanueva-Naranjo. Hall first met Villanueva-Naranjo, whom he knew as “Polo,”

through a mutual acquaintance, Lee Braggs. Villanueva-Naranjo supplied Braggs



                                           4
and Hall with marijuana and cocaine, the latter ranging from two to five kilograms.

Id. at 422–23, 425–27. On one occasion in early 2005, Hall met with Villanueva-

Naranjo, who brought along Delatorre to the encounter. At this meeting, Hall

requested that Villanueva-Naranjo provide him with more drugs so that Hall could

pay off a debt owed by Braggs, who was then in police custody. Id. at 432–37.

Hall’s discussion with Villanueva-Naranjo involved multiple instances of Hall

making a statement in English to Villanueva-Naranjo, Villanueva-Naranjo turning

to Delatorre and briefly conversing with him in Spanish, and then Villanueva-

Naranjo responding in English to Hall’s statement. Id. at 437–41. All of Hall’s

remarks dealt with negotiating the terms for providing the cocaine he requested.1

Id. The conversation ended with Villanueva-Naranjo stating that he would speak

with “his friend” to arrange Hall’s pickup of the cocaine. Id. at 441. Hall spoke

with Villanueva-Naranjo the following day and received the five kilograms of

cocaine he requested. Id.

       The government also called Spring Williams, who was the DEA case agent

for Delatorre’s case, as an expert witness on the organization and structure of

Mexican drug-trafficking organizations. R13 at 545, 572. Delatorre conducted a

voir dire examination of Williams, after which he decided not to object to her


       1
         Hall did not speak Spanish, so he was unable to translate what Villanueva-Naranjo and
Delatorre were saying to each other. Id. at 438.

                                               5
opinions, and the court deemed her to be a qualified expert in the aforementioned

areas. Id. at 572–74. As part of Williams’s testimony, she noted her belief that,

based on her training and experience, the house in Duluth was a “stash house” — a

storing place for drugs in which people might live but without the normal array of

furnishings. Id. at 579–80. She also discussed her familiarity with the lingo of the

drug trade, including the use of particular code words in both oral conversations

and drug ledgers. Id. at 588–90. Relying on this knowledge, she stated the

notebook found at the Lawrenceville house was a drug ledger because of the

language used in it. Id. at 590–92.

      Williams also discussed a wiretapping investigation the DEA conducted for

a different case, in which they had recorded various telephone calls involving

Delatorre, including one made to “Bucio,” a large-scale Atlanta drug distributor.

Id. at 608–09. In these telephone calls, she explained, Delatorre used coded words

to identify himself as a source of drugs and discussed purchasing and supplying

drugs. Id. at 616–618. Williams also testified about a number of other calls which

had been wiretapped either for this investigation or another case, in many of which

Delatorre was making coded statements regarding the buying, selling, and shipping

of drugs. See, e.g., R14 at 664–70. After the completion of Williams’s testimony,

Delatorre moved for a directed verdict on both counts of the indictment. Id. at 754.



                                          6
The court found that the government had presented sufficient evidence in support

of its allegations and thus denied the motion. Id. at 755. Delatorre now appeals

this decision as well as his convictions.

                                   II. DISCUSSION

      Delatorre raises three issues on appeal. First, he contends that there was

insufficient evidence as a matter of law to sustain his convictions. Second, he

asserts that the district court erred in allowing Williams to testify as an expert

witness about matters beyond the scope of her expertise. Third, he argues that the

district court erred in denying his motion for judgment of acquittal. We will

address these arguments in turn.

      A. Sufficiency of the Evidence

      Delatorre alleges that there were a number of problems with the evidence

presented by the government at trial, which render it insufficient to support his

convictions. He notes that the government failed to offer any proof that he knew

about, handled, or directed anyone to conceal the packages of cocaine found in the

Ford Focus. He also criticizes the government’s failure to present any statements

from co-conspirators or evidence that he owned or lived in the houses in

Lawrenceville and Duluth. In addition, he asserts that the government should have

used more advanced voice-recognition techniques in analyzing the taped



                                            7
conversations.

      We review claims involving the sufficiency of the evidence to support a

conviction de novo. See United States v. Garcia, 405 F.3d 1260, 1269 (11th Cir.

2008) (per curiam). In so doing, we view all evidence in the light most favorable

to the government and make all reasonable credibility choices and inferences in

favor of the jury’s verdict and the government’s position. See id. We must affirm

a conviction unless no reasonable construction of the evidence would support the

jury’s conclusion of guilt beyond a reasonable doubt. See id.

      To prove possession with intent to distribute cocaine, the government must

establish that the an individual possessed cocaine, had knowledge of this

possession, and intended to distribute the cocaine. See United States v. Woodard,

531 F.3d 1352, 1360 (2008). The government can use direct or circumstantial

evidence to prove each of these three elements. See id. Possession could be either

actual or constructive. See id. Actual possession involves “direct physical

control” over the cocaine, whereas constructive possession can be established “by a

showing of ownership or dominion and control over the drugs or over the premises

on which the drugs are concealed.” Id. (quotation marks and citations omitted).

To prove aiding and abetting possession with intent to distribute, the government

must show that someone committed that offense, that the defendant “committed an



                                         8
act which contributed to and furthered” the offense, and that the defendant

intended to aid in the commission of the offense. United States v. Camacho, 233

F.3d 1308, 1317 (11th Cir. 2000)

      A conviction for conspiracy to possess cocaine with intent to distribute will

be sustained if the government proves “beyond a reasonable doubt that (1) an

illegal agreement existed; (2) the defendant knew of it; and (3) the defendant, with

knowledge, voluntarily joined it.” United States v. Hernandez, 433 F.3d 1328,

1333 (11th Cir. 2005) (quotation marks omitted). A defendant’s presence at a

crime scene would be insufficient to support a conspiracy conviction on its own,

though it could be a “a probative factor which the jury may consider in determining

whether a defendant was a knowing and intentional participant in a criminal

scheme.” Id. (quotation marks omitted). Participation in a conspiracy can be

shown through circumstantial evidence. See United States v. Anderson, 326 F.3d

1319, 1329 (11th Cir. 2003). Accordingly, the government has to prove only that a

defendant “knew the general nature and scope of the conspiracy.” Id.

      Based on our review of the record, we find that the government presented

sufficient evidence to support the jury’s determination that Delatorre possessed

cocaine with the intent to distribute and that he was involved in a conspiracy to

possess with intent to distribute cocaine. The evidence uncovered during the



                                          9
search of the Lawrenceville house supported both convictions when considered in

combination with witness testimony. Cervantes-Suarez testified that Delatorre

lived in the house and slept in the master bedroom in which police found several

cell phones. Agent Williams stated her belief that the notebook found in the house

was a drug ledger based on her familiarity with such objects. Additionally, Hall

noted that he used multiple cell phones to avoid wiretapping. From all of this

evidence, the jury reasonably could have inferred that the objects in the house

reflected participation in drug trafficking and that Delatorre took part in this

trafficking by virtue of his presence in key areas of the house. Further, the jury

could have viewed the language in the notebook and Delatorre’s use of the master

bedroom as proof of his role in the possession and distribution of cocaine as well

as his control over implements used in connection with those actions.

      The evidence regarding the interactions between Delatorre and Villanueva-

Naranjo also supported both convictions. Agent Skipper testified that he saw

Delatorre and Villanueva-Naranjo confer with each other on multiple occasions

shortly before the police found the cocaine in the Ford Focus that Villanueva-

Naranjo was driving. Additionally, Hall noted that the amount of cocaine in the

car was more in line with distribution than personal use. The jury could have

reasonably concluded based on this testimony that Delatorre and Villanueva-



                                           10
Naranjo had discussed the contraband cocaine and conspired to distribute this

amount, thereby also finding that Delatorre intended to distribute the cocaine.

Similarly, the jury would have been reasonable in viewing Delatorre’s actions as

aiding and abetting possession and distribution of cocaine, particularly with respect

to the quantity found in the Ford Focus.

      Hall’s testimony regarding his meeting with Delatorre and Villanueva-

Naranjo further supports the jury’s verdict. Hall indicated that, in the course of his

negotiations with Villanueva-Naranjo about obtaining cocaine, Villanueva-Naranjo

repeatedly spoke with Delatorre before responding to Hall’s statements. Though

Hall did not understand Spanish and thus could not say what the topics of these

discussions were, the jury reasonably could have inferred that Delatorre and

Villanueva-Naranjo were conferring about the cocaine. The jury thus would have

been justified in treating this as circumstantial evidence that Delatorre and

Villanueva-Naranjo were discussing the quantity and price of the drugs that they

would sell to Hall. Additionally, since Hall subsequently received the drugs he

requested in that meeting, the jury could have reasonably concluded that Delatorre

either exercised control over the distribution of cocaine or aided and abetted

Villanueva-Naranjo in such distribution.

      This evidence, taken as a whole and viewed in the light most favorable to the



                                           11
government, therefore showed that Delatorre knowingly and voluntarily joined in

an illegal agreement with Villanueva-Naranjo to possess and distribute cocaine and

that he aided and abetted possession with intent to distribute cocaine. The

evidentiary omissions mentioned by Delatorre, such as the lack of photographic

evidence, do not affect this conclusion since the government presented sufficient

circumstantial evidence to support the verdict. In addition, Delatorre cites no

authority for requiring the government to have employed more advanced voice

recognition techniques. We thus find those arguments to be without merit.

Accordingly, we conclude that the evidence was sufficient to support both of

Delatorre’s convictions. See Woodard, 531 F.3d at 1360; Hernandez, 433 F.3d at

1333.

        B. Agent Williams’s Testimony

        Delatorre argues that the district court erred by permitting Williams to testify

as an expert regarding matters outside the scope of her expertise. In particular, he

takes issue with Williams’s testimony regarding the proper interpretation of

language in the wiretapped conversations and notebooks, which she asserted were

coded drug references. Delatorre notes that since Williams was not an expert in

Mexican drug traffickers, she should not have been allowed to testify regarding the

meaning of certain terms allegedly used by such individuals. The government’s



                                           12
failure to provide someone involved in the conspiracy who could independently

corroborate Williams’s interpretations, he asserts, effectively usurped the jury’s

ability to evaluate accurately and fully the evidence. In addition, Delatorre

contends that the probative value of this evidence was outweighed by its

prejudicial value and thus should have been inadmissible under Federal Rule of

Evidence 403.

       We review a district court’s decisions regarding the admissibility of expert

testimony and the reliability of expert opinions for abuse of discretion.2 See

United States v. Frazier, 387 F.3d 1244, 1258 (11th Cir. 2004) (en banc). The

Federal Rules of Evidence permit expert witnesses to testify about any form of

“specialized knowledge [that] will assist the trier of fact to understand the evidence

or to determine a fact in issue” so long as they are “qualified as an expert by

knowledge, skill, experience, training, or education.” Fed. R. Evid. 702. The

testimony is admissible if it is “based upon sufficient facts or data” and “is the

product of reliable principles and methods” that the witness has applied reliably to



       2
          The government contends that we should review for plain error Delatorre’s argument
regarding the failure to present evidence to verify the accuracy of Williams’s opinions since he
did not raise the argument before the district court. Though Delatorre did not mention this issue
to the district court, we will treat it as a subpart of his general objection to the admission of
Williams’s testimony, an argument he has preserved. We thus will apply the abuse of discretion
standard to Delatorre’s entire allegation. Given that we find the district court did not abuse its
discretion, there would also be no plain error, so the ultimate outcome would be the same
regardless of which standard of review we applied.

                                                13
the facts of the particular case. Id. If we find that the district court improperly

allowed evidence to be introduced, we then look at whether the error would be

harmless in light of the non-problematic evidence produced. See United States v.

Carrazana, 921 F.2d 1557, 1568 (11th Cir. 1991) (noting that, even if drug lingo

testimony was excluded, there was ample evidence in record to support defendant’s

drug conspiracy conviction).

      Drug enforcement agents can provide expert testimony regarding drug

dealing operations because of their ability “to help a jury understand the

significance of certain conduct or methods of operation unique to the drug

distribution business.” United States v. Garcia, 447 F.3d 1327, 1335 (11th Cir.

2006) (quotation marks and citation omitted). For much the same reason, we have

found that a district court’s admission of expert testimony of policemen

interpreting drug codes, slang, and other jargon does not violate Rule 702. See id.

Delatorre correctly notes, however, that the officers whom we previously have

permitted to testify as experts regarding drug jargon appear to have been more

well-versed in the particular drug trafficking schemes at issue than Williams was

here. See, e.g., id. (Mexican drug trafficking case in which officer took part in

over 50 drug investigations, the majority of which involved Mexican drug

traffickers); Carrazana, 921 F.2d at 1567 (officer in Cuban drug case was “a native



                                           14
Spanish speaker with an understanding of slang peculiar to the Cuban dialect ”).

Nevertheless, we find that Williams’s knowledge of and expertise in dealing with

drug trafficking schemes was sufficient experience to allow her to testify as an

expert about matters relating to such organizations, including drug jargon. See

Garcia, 447 F.3d at 1335 (noting that officer’s past involvement with drug

investigations and familiarity “with the coded language that some drug trafficking

organizations use” was sufficient to make him “an experienced narcotics agent”)

(quotation marks omitted).

      Delatorre’s Rule 403 argument also fails. Evidence regarding coded drug

language can be highly probative because of the often secretive nature of

discussions involving drug dealers. See id. This probative value generally is

sufficient to outweigh any potential prejudice, and we see no reason to view the

value of Williams’s testimony any differently. See id.

      Accordingly, we find that the district court did not abuse its discretion in

permitting Williams to testify about drug jargon based on her own experience,

especially since the jury could take into account her expertise in that area. In

addition, the government presented ample independent evidence concerning

Delatorre’s involvement in the drug conspiracy. Any error in admitting expert

witness testimony therefore would be harmless.



                                          15
      C. Motion for Judgment of Acquittal

      Delatorre contends that the district court erred in denying his motion for a

judgment of acquittal by failing to use the appropriate legal standards for

evaluating his claims. “We review de novo the district court's denial of a motion

for judgment of acquittal, applying the same standard used in reviewing the

sufficiency of the evidence, meaning that we view the facts and draw all inferences

in the light most favorable to the Government.” United States v. Descent, 292 F.3d

703, 706 (11th Cir. 2002) (per curiam). As previously noted, there was sufficient

evidence in the record to support the jury’s finding of guilt on both counts. Since

we apply the same sufficiency standard in assessing the district court’s disposition

of Delatorre’s motion, we find no error in the court’s decision to deny that motion.

                                III. CONCLUSION

      Delatorre asserts that there was insufficient evidence to support his

convictions for conspiracy to possess with intent to distribute cocaine and aiding

and abetting possession with intent to distribute cocaine. Based on our review of

the record, we find that there was sufficient evidence to support his convictions and

to deny his motion for judgment of acquittal. Additionally, the district court’s

decision to permit Agent Williams to testify regarding drug jargon was not an

abuse of discretion and, at worst, amounted to harmless error. Accordingly, we



                                          16
AFFIRM Delatorre’s convictions.

     AFFIRMED.




                                  17